
	
		II
		111th CONGRESS
		2d Session
		S. 3400
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To ban the sale, manufacture, distribution, and use in
		  public facilities of drop-side cribs in the United States, and for other
		  purposes.
	
	
		1.Ban on drop-side
			 cribs
			(a)Drop-Side crib
			 definedIn this section, the
			 term drop-side crib means any infant crib that has at least 1 side
			 that moves up and down. Such term does not include a drop-gate crib or any
			 other crib that has immovable sides with a portion of 1 side capable of being
			 folded down.
			(b)BanBeginning on the date of the enactment of
			 this Act, every covered product shall be treated as a banned hazardous product
			 pursuant to a rule promulgated under section 8 of the Consumer Product Safety
			 Act (15 U.S.C. 2057).
			(c)Covered
			 productFor purposes of this section, a covered product is any
			 drop-side crib that is sold, offered for sale, manufactured for sale,
			 distributed in commerce, used in public facilities such as hotels or day care
			 centers, or imported into the United States on or after the date of the
			 enactment of this Act.
			
